Detailed Action1
Election/Restriction
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction requirement in the reply filed on July 26, 2022.
The traversal between groups I and II is on the ground that a method that does not have the positioning step does not establish that the product can be used with a materially different process. Applicant further requests a specific example.
The product in claim 1 can be used in many different methods that don’t have the positioning step of claim 16, for example the bolt of claim 1 can be positioned in a sleeve with a different structure than the claimed structure of the sleeve, or the bolt and sleeve of claim 1 can be used in one of variety of different ways such as a paper weight.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 13-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the central axis. There is insufficient antecedent basis for this limitation. 
Claim 13 recites the following limitation three times: each of multiple slots. It is unclear if these are referring to the multiple slots introduced in claim 1.
Claim 15 recites the sleeve, which includes threads compatible for engaging threads of the bolt. It is unclear if the threads of the bolt and sleeve are referring to the threads of the bolt and sleeve first introduced in claim 1.
Claims 8 and 14 are rejected for depending from one of claims 7 and 13.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2016/0297542 (“Khosravani”) in view of USPGPub No. 2014/0130335 (“Bickford”).
Regarding claim 1, Khosravani discloses a fastener assembly (figs. 6a-6c) which comprises: a bolt having a head (318) and having a shank (316) (fig. 6a, para. [0049]), wherein: the shank defines threads (fig. 4, paras. [0043] & [0049], wherein para. [0049] states that the lower portion of the bolt of fig. 6, and the threaded collar, is omitted for purposes of illustration). Khosravani further discloses the bolt defines a channel (348) which extends circumferentially about the bolt (fig. 6b, para. [0049]), the head defines multiple head channels (352) with a first end of each of the multiple head channels in communication with the channel and a second end of each of the multiple head channels in communication with an outside of the head positioned at a top surface of the head (figs. 6a-6c, paras. [0049] & [0050]); and a sleeve (344), wherein the sleeve comprises: multiple slots (354) defined through the sleeve (fig. 6a, para. [0050]); and with the bolt positioned within the sleeve, each of the multiple slots defined through the sleeve is positioned in communication with the channel (para. [0052], wherein there is a venting path between the slots 354 and the channel 348).
Khosravani fails to explicitly teach the sleeve having threads compatible for engaging the threads of the bolt, and a portion of the sleeve comprising an annealed material. However, this would have been obvious in view of Bickford.
Bickford is also directed to fasteners for aircraft (paras. [0001]-[0002] & [0078]). Bickford teaches that it is sometimes only possible to access one side of structural members of an aircraft, thus, one-sided installation fasteners need to be used (para. [0002]). Bickford teaches a one-sided installation fastener comprises a bolt 150 having a threaded end 160 and a sleeve 104 configured to be fit over the bolt and comprises threads 116 complementary to the bolt threads (figs. 1 & 3, paras. [0037] & [0045]-[0047]). The sleeve further has an annealed/softened portion 132 configured to buckle during installation (figs. 3 & 6-8, para. [0046]). When installing the fastener, a frangible driving portion 180 connected to the head of the bolt is axially translated in the direction of the arrow of fig. 7, which buckles the annealed portion of the sleeve (figs. 7-8, para. [0055]). Then the frangible portion is rotated until the frangible portion fractures at a break groove (figs. 9-10, paras. [0058]-[0060]).
In this case, both Khosravani and Bickford are directed to fasteners comprising a threaded bolt and a sleeve that are configured to be installed on structural members of an aircraft. Bickford teaches that it is known that some structural members can only be accessed on one side, and thus one-sided installation fasteners need to be used. Since the fastener of Khosravani teaches a threaded bolt and a sleeve that extends over the shank of the bolt, it would be predictable that providing the sleeve with complementary threads separated from the rest of the sleeve by an annealed portion, and providing a frangible portion on the head of the bolt, will allow the fastener of Khosravani to be installed on a structural member wherein access to one side of the member is unavailable. Thus, in order to install the fastener of Khosravani in members where one side is unavailable, it would be obvious to modify the bolt of Khosravani to have the frangible portion (taught by Bickford) extending from the head, and to modify the sleeve to have complementary threads separated from the rest of the sleeve by an annealed portion.
Regarding claim 2, Khosravani further discloses the head has a tapered configuration (figs. 6a-6c, para. [0049]).
Regarding claim 3, Khosravani further discloses the multiple head channels extend along an external surface of the head (figs. 6a-6c, para. [0050]).
Regarding claim 4, Khosravani further discloses the multiple head channels are spaced an equal distance from adjacent head channels (figs. 6a-6c, wherein the channels 352 are substantially equally spaced).
Regarding claim 5, Khosravani further discloses the multiple head channels extend to a peripheral portion of the head (figs. 6a-6c, para. [0050]).
Claim 6 recites a frangible pintail, which extends from the head. This is taught by Khosravani in view of Bickford as detailed in the rejection to claim 1 above (i.e. the frangible pintail 180 of Bickford).
Regarding claim 7, Khosravani et al. further teach a central axis of the bolt and the central axis of the frangible pintail are collinear (figs. 1-2 of Bickford).
Regarding claim 8, Khosravani et al. further teach an interface of the frangible pintail and the head includes a smaller diameter than a diameter of the frangible pintail (Bickford; fig. 1, i.e. break groove 184, para. [0044]).
Regarding claim 9, Khosravani et al. further teach the frangible pintail defines pintail threads (fig. 1 of Bickford, paras. [0040]-[0041], i.e. threads 194).
Regarding claim 10, Khosravani further discloses the channel is positioned at an interface of the head and the shank of the bolt (figs. 6a-6c, para. [0049]). 
Regarding claim 11, Khosravani further discloses with the bolt positioned within the sleeve, the sleeve comprises a first portion (346) which extends circumferentially about the head in overlying relationship to the multiple head channels (figs. 6a-6c, para. [0050]).
Regarding claim 12, Khosravani further discloses a second portion of the sleeve extends from the first portion and extends circumferentially about the shank (figs. 6a-6c).
Regarding claim 13, Khosravani further discloses each of multiple slots extend in a curvilinear direction along the second portion of the sleeve (figs. 6a-6c, para. [0051]); a first end portion of each of multiple slots is in communication with the channel (fig. 6b, paras. [0050] & [0052]); and a second end portion of each of multiple slots have a closed wall configuration (figs. 6a-6c).
Claim 14 recites the closed wall configuration includes one of a "U" shape; a "V" shape; or an open rectangular shape (figs. 6a-6c, i.e. open rectangular shape).
Regarding claim 15, Khosravani et al. further teach with the bolt positioned within the sleeve the portion of the sleeve comprising annealed material of the sleeve is positioned between the head of the bolt and a non-annealed portion of the sleeve, which includes threads compatible for engaging threads of the bolt (figs. 3 & 5-8 of Bickford where annealed portion 132 is between non-annealed threads of the sleeve and the head of the bolt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”